Citation Nr: 0022509	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-21 617	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a ruptured left 
eardrum.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased (compensable) rating for a 
fungus infection of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the RO which denied service connection for 
bilateral hearing loss and which also denied an increased 
(compensable) rating for a fungus infection of the right ear.  
The appeal also arises from a June 1997 rating decision by 
the RO which denied service connection for a ruptured left 
eardrum.

The present Board decision addresses the claim for service 
connection for a ruptured left eardrum, and also addresses 
the preliminary question of whether the claim for service 
connection for bilateral hearing loss is well grounded.  The 
remand, which follows the Board decision, addresses further 
development which is indicated on the claim for service 
connection for bilateral hearing loss and the claim for an 
increased (compensable) rating for a fungus infection of the 
right ear.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a ruptured left 
eardrum.

2.  The veteran has submitted competent evidence to show a 
plausible claim for service connection for bilateral hearing 
loss.




CONCLUSIONS OF LAW

1.  The claim for service connection for a ruptured left 
eardrum is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Marine Corps 
from September 1941 to November 1945.  A service personnel 
record associated with his discharge certificate mentions he 
participated in combat in Okinawa in 1945.  His service 
medical records are negative for any complaints, findings, or 
diagnosis of hearing loss.  A November 1945 service 
separation examination report reveals the veteran's hearing 
by coin click testing was 20/20 (normal) in both ears.  
Physical examination of the ears revealed fungus in the right 
ear, and the veteran also gave a history of having a right 
ear fungus infection in 1942.  No other abnormality of either 
ear was reported.

In January 1946, the veteran filed a claim of service 
connection for various conditions, including a right ear 
fungus infection, and he did not mention having a ruptured 
eardrum or hearing loss.  

In a February 1946 decision, the RO granted service 
connection and a noncompensable rating for a right ear fungus 
infection.  That rating has continued to the present.

A March 1949 VA examination shows no complaints, findings, or 
diagnosis of any ear problems, including ruptured eardrum or 
hearing loss.  Examination of the ears, including the canals 
and tympanic membranes (eardrums), was normal.  Ordinary 
conversation could be heard at 20 feet (normal) in both ears.

In January 1997, the veteran's Congressman submitted a letter 
which indicated the veteran had contacted him and related 
that, during service in Okinawa in World War II, a grenade 
discharged near by and affected his hearing, then and since 
then.  The veteran said that at his discharge examination the 
doctor passed him despite hearing loss.  It was also pointed 
out that the discharge examination noted a right ear fungus.

The veteran underwent a VA ear examination in February 1997.  
During this examination, he claimed his left ear was injured 
in 1944 while on active duty.  He stated that 8 rounds went 
off near the ear.  He denied prior or recent surgery or 
treatment of the ear.  He complained of hearing loss which 
was worse in the left ear, and he also complained of itching 
and pain of the right ear.  Physical examination revealed the 
veteran had mild nonspecific otitis externa.  His tympanic 
membranes were intact.  The auricle was normal.  Examination 
of the external canal revealed mild nonspecific otitis 
externa.  His tympanic membrane was intact with no otitis 
media.  The tympanum was dull and poorly mobile.  There was 
no tenderness or swelling of the mastoid.  The only active 
disease of the ear was mild otitis externa.  He had no 
infectious disease of the middle or inner ear.  Mixed hearing 
loss of unclear etiology was diagnosed.  [The Board notes 
that, as to a number of the reported findings, the examiner 
did not specify if the findings pertained to a particular ear 
or both ears.]

During a February 1997 VA audiological examination, the 
veteran stated he experienced a sudden decrease in hearing 
sensitivity following a traumatic noise exposure while in 
service.  He stated he experienced a sudden loss of hearing 
which lasted for several weeks, with gradual recovery 
occurring in the right ear only.  He denied experiencing 
recurrent ear pathologies, but did report that at the time of 
the explosion both ear canals were bleeding.  Audiological 
studies revealed the right ear had pure tone thresholds of 
the left ear of 45, 50, 55, 65, and 70 decibels at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.  Pure tone 
thresholds of the left ear were 80, 95, 100, 100 and 100 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Speech recognition was 94 percent in the right 
ear.  Speech recognition could not be tested in the left ear.  
The audiologist stated that audiometric configuration 
indicated low to mid frequency conductive overlays of both 
ears.  Impedance results indicated a right tympanic membrane 
perforation and otoscopic examination revealed heavily 
scarred tympanic membrane in the left ear.  Audiologic test 
results showed the veteran's right ear had mildly moderate 
conductive hearing loss at 250 hertz through 500 hertz, 
followed by a moderate to severe sloping sensorineural 
hearing loss at 1000 hertz through 8000 hertz.  Speech 
discrimination was excellent.  Impedance results could not be 
obtained due to a tympanic membrane perforation in the right 
ear.  Test results of the left ear revealed severe to 
profound mixed hearing loss at 250 hertz through 8000 hertz.  
Speech discrimination could not be obtained due to the 
significant hearing loss.  Impedance results revealed an 
intact tympanic membrane in the left ear.  The audiologist 
recommended a right ear hearing aid.

In a May 1997 statement, the veteran said he never received 
VA treatment for fungus of the ear.  He stated he lost his 
hearing in his left ear about a month before the war was 
over.  He stated he had about 6 to 8 rounds fired at point 
blank range on the left side of his head.  He related that it 
was not until he was getting  out of service that he realized 
he was deaf in the left ear.  He reported the physician who 
examined him on discharge did not really check his ear.  He 
stated he found out he had hearing problems as a result of 
his friends pointing it out to him when they talked on his 
left side.  He said he got checked and had a ruptured 
eardrum.

In a June 1997 statement, the veteran again asserted his left 
ear was "blown out" due to exposure to 8 rounds of fire about 
3 months before the war ended.  

An August 1997 VA ear examination noted the veteran wore a 
hearing aid in the right ear.  He complained of constant 
itching of the ears and of hearing loss.  Physical 
examination revealed bilateral otitis externa and bilateral 
mixed hearing loss.  Physical examination revealed a normal 
auricle.  Examination of the external canal revealed chronic 
nonspecific otitis externa.  The tympanic membrane was 
sclerotic.  He had no active infection of the tympanum.  He 
had no active disease of the mastoid.  The examiner stated 
the veteran had active otitis externa.   He had no infections 
of the middle ear.  The diagnoses were chronic non-specific 
otitis externa; tympanic sclerosis, inactive; and mixed 
hearing loss.  [The Board notes that, as to a number of the 
reported findings, the examiner did not specify if the 
findings pertained to a particular ear or both ears.]

An August 1997 VA audiological examination report notes the 
veteran had a history of fungal infection and of a perforated 
tympanic membrane of the right ear.  The left eardrum 
appeared intact but it was heavily scarred.  He reported a 
sudden decrease in hearing sensitivity following a traumatic 
noise exposure while in the service.  He cited this as the 
cause of his hearing loss.  He denied that his fungal 
infection caused hearing loss, but stated that the fungal 
infection was irritating.  Audiological studies revealed the 
right ear had pure tone thresholds of the left ear of 45, 50, 
55, 65, and 90 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  Pure tone thresholds of the left ear 
were 80, 85, 95, 100 and 100 decibels at 500, 1000, 2000, 
3000 and 4000 hertz, respectively.  Speech recognition was 96 
percent in the right ear.  Speech recognition could not be 
tested in the left ear due to significant hearing thresholds.  
Diagnostic and clinical tests revealed a low-tone conductive 
hearing loss in the right ear at 250 hertz to 500 hertz.  A 
mixed hearing loss was present in the left ear at 250 hertz 
through 8000 hertz.  Impedance results indicated essentially 
normal middle ear function in the left ear, and could not be 
tested in the right ear due to the tympanic membrane 
perforation.  The audiologist concluded the veteran's right 
ear had a mildly moderate, conductive hearing loss through 
500 hertz.  A moderate to severe and profound, sloping 
sensorineural hearing loss was present at 1000 hertz through 
8000 hertz.  The left ear had severe to profound mixed 
hearing loss from 250 hertz through 8000 hertz.  A 
typanometry indicated essentially normal middle ear function 
in the left ear but could not be tested in the right ear due 
to the tympanic membrane perforation.  Speech discrimination 
was excellent in the right ear and could not be tested in the 
left ear due to the severe thresholds.  The audiologist 
stated that typically fungal infections were not the cause of 
sensorineural hearing loss, as was seen, for the most part, 
in the right ear.  However, mixed hearing loss in the left 
ear with intact tympanic membrane left a question as to 
conductive origin.  The examiner reported it was difficult to 
indicate whether or not the fungal infection had added to the 
sensorineural hearing loss which most probably began as a 
result of the traumatic injury while in the military.  The 
examiner reported that of course it could be said later that 
the right ear infection occurring in 1942 led to the fungal 
infection and continued middle and outer ear problems.

During a November 1999 RO hearing, the veteran testified that 
8 rounds were fired beside his left ear by a fellow soldier 
during an enemy attack..  He stated he could not hear for a 
few minutes, and that he eventually could hear out of the 
right ear "but I didn't know my left ear was gone."  He 
stated that he did not know he was deaf in the left ear until 
approximately 35 years ago.  He stated he told a doctor upon 
discharge that he could not hear out of his left ear.  The 
veteran related that for years after service he had good 
hearing in his right ear and did not realize he was deaf in 
the left ear.  He noted no recent treatment for a fungus 
infection of the ears.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

A.  A ruptured left eardrum

The veteran's service medical records from his 1941-1945 
active duty, including the 1945 discharge examination, are 
negative for a ruptured left eardrum.  A post-service 1949 VA 
examination indicates the left eardrum was normal.  There are 
no post-service medical records showing a left eardrum 
rupture, and the multiple VA examinations in 1997 indicate 
the left eardrum is not ruptured.  The veteran has not 
submitted any medical evidence of a current ruptured left 
eardrum, and without medical evidence of a current diagnosis 
the claim is implausible and not well grounded.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992); Caluza, supra.  The 
requirement of medical evidence of a current disability, in 
order for a claim to be well grounded, applies even when the 
claimed condition is alleged to be due to combat.  
38 U.S.C.A. § 1154; Kessel v. West, 13 Vet.App. 9 (1999).  
Given the foregoing, the claim of service connection for a 
ruptured left ear drum must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

B. Bilateral hearing loss

Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records from his 1941-1945 
active duty are negative for hearing loss, and the 1945 
discharge examination showed normal hearing in both ears.  A 
post-service VA examination in 1949 showed normal hearing in 
both ears.  The first medical evidence of hearing loss is in 
1997, decades after service.  

The veteran alleges, in part, that his current hearing loss 
is related to combat noise trauma during service.  For the 
purpose of determining whether his claim is well-grounded, 
his allegation of acoustic trauma (injury) is service is 
accepted as credible.  Kessel, supra.  Even in a case where a 
disability is claimed to be due to combat, a well-grounded 
claim requires medical evidence of a current disability and 
medical evidence linking the disability to service.  Id.  The 
1997 VA medical records include competent medical evidence of 
current bilateral hearing loss.  An August 1997 opinion by an 
examining VA audiologist appears to link current hearing loss 
of both ears with noise exposure in service, and suggests 
that service-connected right ear fungus may also be 
implicated in right ear hearing loss.  This opinion seems to 
ignore the service medical records and the 1949 VA 
examination (even though the RO asked the examiner to 
consider same), but the opinion will be accepted as credible 
for the purpose of deciding whether the claim is well 
grounded.  

In sum, there is competent evidence to satisfy all three 
elements for a well-grounded claim, and thus the Board holds 
that the claim for service connection for bilateral hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.  
This does not mean that service connection is granted; 
rather, further development of the merits of the claim is 
warranted, as set forth in the below remand.


ORDER

Service connection for a ruptured left eardrum is denied.

The claim for service connection for bilateral hearing loss 
is well grounded; and to this extent only, the appeal of this 
issue is granted.


REMAND

As noted above, the Board finds that the claim for service 
connection for bilateral hearing loss is well grounded, and 
there is a further duty to assist the veteran with this 
claim.  38 U.S.C.A. § 5107(a).  The claim for an increased 
(compensable) rating for a right ear fungus infection also is 
well grounded, and there is a further duty to assist the 
veteran with this claim.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).

With regard to the claim for service connection for bilateral 
hearing loss, the current record contains no medical evidence 
of the condition until decades after service.  An effort 
should be made to obtain any earlier medical evidence of 
hearing loss.  Murphy, supra.  Given the equivocal nature of 
the August 1997 VA audiology opinion as to the source of the 
veteran's current hearing loss, and given that the 
audiologist apparently ignored the service medical records 
and the 1949 VA examination, another examination is warranted 
to determine the etiology of the veteran's current hearing 
loss.  38 C.F.R. § 4.2; Green v. Derwinski, 1 Vet.App. 121 
(1991).  As to the claim for an increased (compensable 
rating) for a right ear fungus infection, another VA 
examinations is also warranted, particularly since the 1997 
VA examinations do not clearly indicate whether or not the 
diagnosed otitis externa is associated with the service-
connected fungus infection of the right ear.  Id.  All recent 
treatment records should also be obtained concerning this 
disability.  Murincsak v Derwinski, 2 Vet.App. 363 (1992).

Accordingly, these issues are remanded for the following 
action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for hearing loss 
since his 1945 discharge from service, 
and who have examined or treated him for 
a right ear fungus infection since 1997.  
The RO should then directly contact the 
identified sources and obtain copies of 
the related medical records which are not 
already on file.  38 C.F.R. § 3.159.

2.  Thereafter, the veteran should 
undergo a VA medical examination by an 
ear specialist, for the purpose of 
determining the etiology of current 
bilateral hearing loss, and for the 
purpose of determining the severity of a 
right ear fungus infection.  The claims 
folder must be made available to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report must indicate that such has been 
accomplished.

Based on a review of examination 
findings, historical records, and medical 
principles, the VA doctor should give a 
medical opinion, with full rationale, as 
to the etiology of the veteran's current 
bilateral hearing loss, including whether 
bilateral hearing loss is due to noise 
exposure in service and whether the 
service-connected right ear fungus 
infection has produced any right ear 
hearing loss.  The VA doctor should 
identify the date on which hearing loss 
is first shown, and the doctor should 
specifically note and comment on the 
service medical records (including the 
1945 discharge examination), the post-
service 1949 VA examination, and all 
other relevant post-service medical 
records.  If the medical records (as 
further developed during this remand) do 
not show hearing loss until years after 
service, the doctor should specifically 
address the question of whether remote 
noise exposure in service can be 
responsible for such hearing loss.

The VA doctor should also provide a 
complete examination of the veteran's 
service-connected right ear fungus 
infection.  Active fungus in the right 
ear should specifically be diagnosed or 
ruled out, and all signs and symptoms of 
any such condition should be fully 
described.  

3.  After assuring compliance with the 
above remand development, the RO should 
review the claim for service connection 
for bilateral hearing loss, and the claim 
for an increased (compensable) rating for 
a right ear fungus infection.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

